Exhibit 10.1

UNITED SECURITY BANCSHARES, INC.

2013 INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

This Restricted Stock Unit Award Agreement (this “Agreement”) is made and
entered into as of [DATE] (the “Grant Date”) by and between United Security
Bancshares, Inc., a Delaware corporation (the “Company”) and [EMPLOYEE NAME]
(the “Grantee”).

WHEREAS, the Company has adopted the United Security Bancshares, Inc. 2013
Incentive Plan (the “Plan”), pursuant to which awards of Restricted Stock Units
may be granted; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of Restricted Stock Units
provided for herein (the “Award”).

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1. Grant of Award.

1.1 Pursuant to Section 7.2 of the Plan, the Company hereby issues to the
Grantee on the Grant Date an Award for a target number of [NUMBER] Restricted
Stock Units (the “Target Award”). The Award represents the right to earn up to
[PERCENTAGE]% of the Target Award in accordance with Exhibit A hereto and
subject to the restrictions, conditions and other terms set forth in this
Agreement and in the Plan. Each Restricted Stock Unit represents the right to
receive, at the discretion of the Committee and subject to the terms and
conditions set forth in this Agreement and the Plan, either: (a) one share of
Common Stock, or (b) a cash amount equal to the Fair Market Value of one share
of Common Stock as calculated in accordance with the Plan. Capitalized terms
that are used but not defined herein have the meaning ascribed to them in the
Plan.

1.2 The Restricted Stock Units shall be credited to a separate account
maintained for the Grantee on the books and records of the Company (the
“Account”). All amounts credited to the Account shall continue for all purposes
to be part of the general assets of the Company.

2. Performance Period.1 For purposes of this Agreement, the term “Performance
Period” shall be the period commencing on January 1, 2014 and ending on
December 31, 2014.

3. Performance Goals.

3.1 The amount of the Award earned by the Grantee for the Performance Period
shall be determined as of the end of the Performance Period based on the level
of achievement of certain Performance Goals in accordance with Exhibit A.
Subject to the terms of this Agreement, if the threshold level of the
Performance Goals is not reached for the Performance Period, the Grantee’s right
to receive any shares of the Company’s Common Stock (or cash in lieu thereof)
pursuant to this Agreement shall automatically expire and be forfeited without
payment of any consideration. All determinations as to whether the Performance
Goal has been achieved, the amount of the Award earned by the Grantee and all
other matters related to this Section 3 shall be made by the Committee.

3.2 As soon as practicable following completion of the Performance Period, and
in any event, by the March 31 following the completion of the Performance Period
(such period, together with the Performance Period, shall be referred to herein
as the “Restricted Period”), the Committee shall review and certify in writing
(a) whether, and to what extent, any Performance Goals for the Performance
Period have been achieved, and (b) the number or value of shares of Common Stock
that the Grantee has earned, rounded to the nearest whole share (the “Earned
Units”) (the date of such certification, the “Certification Date”). Such written
certification of the Committee shall be final, conclusive and binding on the
Grantee, and on all other persons, to the maximum extent permitted by law.

 

1  The Award is not intended to qualify as “performance-based compensation”
under Section 162(m) of the Code; provided, however, that the
performance-related terminology from the Plan as used herein shall otherwise be
observed with respect to the Award.

 

1



--------------------------------------------------------------------------------

4. Vesting; Termination of Continuous Service.

4.1 Except as otherwise provided in this Agreement, the Restricted Period shall
terminate and the Earned Units shall vest and no longer be subject to forfeiture
on the Certification Date. Once vested, the Earned Units become “Vested Units.”

4.2 Notwithstanding any provision of this Agreement to the contrary, if the
Grantee’s Continuous Service terminates during the Restricted Period as a result
of the Grantee’s death, Disability or retirement, then the Grantee will vest on
such date in a pro rata portion of the Target Award calculated by multiplying
the Target Award by a fraction, the numerator of which equals the number of days
that the Grantee was employed during the Performance Period and the denominator
of which equals the total number of days in the Performance Period. To the
extent that the Award is subject to Section 409A of the Code, any termination of
the Grantee’s Continuous Service shall constitute a “separation from service”
within the meaning of Section 409A of the Code, as more fully set forth in the
Plan. For purposes of this Agreement, “retirement” shall mean the termination of
the Grantee’s Continuous Service upon retirement at age 65 or later in
accordance with the policies of the Company.

4.3 Except as otherwise provided in this Agreement or the Plan, if the Grantee’s
Continuous Service is terminated by the Company or an Affiliate during the
Restricted Period for any reason other than those set forth in Section 4.2
hereof, the Award and the Grantee’s right to receive any Earned Units pursuant
to this Agreement shall automatically expire and be forfeited without any
consideration, effective as of the last day of the Restricted Period.

4.4 If there is a Change in Control of the Company during the Restricted Period,
then all outstanding Restricted Stock Units shall vest at the Target Award level
on the effective date of the Change in Control and shall be settled no later
than sixty (60) days following such Change in Control.

5. Restrictions on Transfer. Subject to any exceptions set forth in this
Agreement or the Plan, until such time as any Vested Units are settled in
accordance with Section 7 hereof, the Award or the rights relating thereto may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Grantee. Any attempt to assign, alienate, pledge, attach, sell
or otherwise transfer or encumber the Award or the rights relating thereto shall
be wholly ineffective and, if any such attempt is made, the Award shall be
forfeited by the Grantee, and all of the Grantee’s rights to such Award shall
immediately terminate without any payment or consideration by the Company.

6. Rights as Shareholder.

6.1 The Grantee shall not have any rights of a shareholder with respect to the
shares of Common Stock underlying the Award (including, without limitation, any
voting rights or any right to dividends paid with respect to such shares of
Common Stock) unless and until shares of Common Stock are issued in settlement
of Vested Units pursuant to Section 7 hereof.

6.2 To the extent that any Vested Units are settled in Common Stock, then upon
and following such settlement, the Company shall enter the Grantee’s name on the
books of the Company as a shareholder of record of the Company and the Grantee
shall be the record owner of such shares of Common Stock unless and until such
shares are sold or otherwise disposed of, and as record owner shall be entitled
to all rights of a shareholder of the Company (including voting rights).

6.3 The Grantee shall not be entitled to any Dividend Equivalents with respect
to the Award to reflect any dividends payable on shares of Common Stock prior to
settlement.

7. Settlement of Vested Units.

7.1 As soon as practicable after the termination of the Restricted Period (and
in any event, within sixty (60) days following the termination of the Restricted
Period), the Company shall settle any Vested Units in Common Stock and/or in
cash, as determined by the Committee in its sole discretion. To the extent that
the Committee elects to settle such Vested Units in Common Stock (in whole or in
part), the Company shall: (a) issue and deliver to the

 

2



--------------------------------------------------------------------------------

Grantee the number of shares of Common Stock equal to the number of Vested Units
to be settled; and (b) enter the Grantee’s name on the books of the Company as
the shareholder of record with respect to the shares of Common Stock delivered
to the Grantee. To the extent that the Committee elects to settle such Vested
Units in cash (in whole or in part), the Company shall pay to the Grantee an
amount in cash equal to the product of (y) the Fair Market Value of a share of
Common Stock as of the Certification Date and (z) the number of Vested Units to
be settled.

7.2 Notwithstanding the provisions of Section 7.1 hereof, in accordance with
Section 14.5 of the Plan, the Committee may, but is not required to, prescribe
rules pursuant to which the Grantee may elect to defer settlement of the Vested
Units. Any deferral election must be made in compliance with such rules and
procedures as the Committee deems advisable and must be made in compliance with
Section 409A of the Code.

7.3 If the Grantee is deemed a “specified employee” within the meaning of
Section 409A of the Code, as determined by the Committee, at a time when the
Grantee becomes eligible for settlement of the Vested Units upon his “separation
from service” within the meaning of Section 409A of the Code, then to the extent
necessary to prevent any accelerated or additional tax under Section 409A of the
Code, such settlement shall be delayed until the earlier of: (a) the date that
is six (6) months following the Grantee’s separation from service and (b) the
Grantee’s death.

7.4 To the extent that the Grantee does not earn or vest in any portion of the
Award available under this Agreement for any reason, including, but not limited
to, the failure to achieve any Performance Goals, all interest of such Grantee
in such portion of the Award shall be forfeited. The Grantee shall have no right
or interest in any portion of any Award that is forfeited.

8. No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position, as an
Employee, Consultant or Director of the Company. Further, nothing in the Plan or
this Agreement shall be construed to limit the discretion of the Company to
terminate the Grantee’s Continuous Service at any time, with or without Cause.

9. Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the Award shall be adjusted or
terminated in any manner as described in Section 11 of the Plan; provided,
however, that any such adjustment or termination shall be in accordance with
Section 409A of the Code.

10. Tax Liability and Withholding.

10.1 The Grantee shall be required to pay to the Company, and the Company shall
have the right to deduct from any compensation paid to the Grantee pursuant to
the Plan, the amount of any required withholding taxes in respect of the
settlement of any Vested Units and to take all such other action as the
Committee deems necessary to satisfy all obligations for the payment of such
withholding taxes. The Committee may permit the Grantee to satisfy any federal,
state or local tax withholding obligation by any of the following means, or by a
combination of such means:

(a) tendering a cash payment.

(b) authorizing the Company to withhold shares of Common Stock from the shares
of Common Stock otherwise issuable or deliverable to the Grantee in connection
with the settlement of Vested Units; provided, however, that no shares of Common
Stock shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law.

(c) delivering to the Company previously owned and unencumbered shares of Common
Stock.

10.2 Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant, vesting or settlement of Vested Units or the subsequent sale of
any shares of Common Stock; and (b) does not commit to structure the settlement
of Vested Units to reduce or eliminate the Grantee’s liability for Tax-Related
Items.

 

3



--------------------------------------------------------------------------------

11. Compliance with Law. The issuance and transfer of shares of Common Stock
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then-applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.

12. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Grantee under this Agreement shall be in writing and addressed to the
Grantee at the Grantee’s address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.

13. Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to
conflict of law principles.

14. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such dispute by the Committee shall be final and binding upon
the Grantee and the Company.

15. Award Subject to Plan. This Agreement is subject to the Plan, as approved by
the Company’s shareholders. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan shall
govern and prevail.

16. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement shall be binding upon the Grantee and the
Grantee’s beneficiaries, executors, administrators and the person(s) to whom the
Award may be transferred by will or the laws of descent or distribution.

17. Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

18. Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Award in this Agreement does not create any contractual right or other
right to receive any other Awards in the future. Future Awards, if any, shall be
at the sole discretion of the Company. Any amendment, modification, or
termination of the Plan shall not constitute a change or impairment of the terms
and conditions of the Grantee’s employment with the Company.

19. Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Award, prospectively or retroactively; provided that no such
amendment shall adversely affect the Grantee’s material rights under this
Agreement without the Grantee’s consent, and any such amendment shall be in
accordance with Section 409A of the Code.

20. Section 409A of the Code. This Agreement is intended to comply with
Section 409A of the Code or an exemption thereunder and shall be construed and
interpreted in a manner that is consistent with the requirements for avoiding
additional taxes or penalties under Section 409A of the Code. Notwithstanding
the foregoing, the Company makes no representations that the payments and
benefits provided under this Agreement comply with Section 409A of the Code, and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Grantee on
account of non-compliance with Section 409A of the Code.

21. No Impact on Other Benefits. The value of the Grantee’s Award is not part of
his or her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit, unless
otherwise set forth in the applicable benefit plan document or arrangement.

22. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument. Counterpart signature pages to this

 

4



--------------------------------------------------------------------------------

Agreement transmitted by facsimile transmission, by electronic mail in portable
document format (.pdf), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of a document shall have the same
effect as physical delivery of the paper document bearing an original signature.

23. Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Award subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee acknowledges that there
may be adverse tax consequences upon the vesting or settlement of any Vested
Units or disposition of the underlying shares and that the Grantee has been
advised to consult a tax advisor prior to such vesting, settlement or
disposition.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

UNITED SECURITY BANCSHARES, INC. By:  

 

Name:  

 

Title:  

 

GRANTEE By:  

 

Name:  

 

 

6



--------------------------------------------------------------------------------

EXHIBIT A

Performance Goals

Performance Period

The Performance Period shall commence on January 1, 2014 and end on December 31,
2014.

Determination of Amount of Award

The number of Earned Units with respect to a Performance Period shall be
determined by reference to the achievement of the objectives set forth in the
table below (each, a “Performance Goal”). The objectives and amounts
attributable to the Performance Goals are selected by the Committee in its sole
discretion. The value of the Earned Units that the Grantee will earn is as
follows:

 

  •   Threshold: With respect to any objective for which the Grantee satisfies
the condition set forth in the “Threshold” column of the Objective Performance
Range but does not satisfy the condition set forth in the “Target” column, the
number of Earned Units attributable to that objective is the amount set forth in
the “Threshold” column of the “Number of Earned Units to be Awarded” section. No
Earned Units will be awarded with respect to a particular objective if the level
of performance does not satisfy the condition in the “Threshold” column.

 

  •   Target: With respect to any objective for which the Grantee satisfies the
condition set forth in the “Target” column of the Objective Performance Range
but does not satisfy the condition set forth in the “Stretch” column, the number
of Earned Units attributable to that objective is the amount set forth in the
“Target” column of the “Number of Earned Units to be Awarded” section.

 

  •   Stretch: With respect to any objective for which the Grantee satisfies the
condition set forth in the “Stretch” column of the Objective Performance Range,
the number of Earned Units attributable to that objective is the amount set
forth in the “Stretch” column of the “Number of Earned Units to be Awarded”
section.

Role of Takeaway Objectives

The table below specifies certain Takeaway Objectives that operate in the same
manner as, but inversely to, the objectives underlying the Performance Goal,
such that satisfaction of the specified conditions will operate to reduce the
number of Earned Units to be awarded to the Grantee by the amount specified in
the table.

 

Performance Goal Objective

   Objective
Weight
(%)     Objective Performance Range     Number of Earned Units to be Awarded  
     Threshold     Target     Stretch     Threshold     Target     Stretch  

[Objective]

     [     ]%      [     ]      [     ]      [     ]    $ [             ]    $
[             ]    $ [             ] 

[Objective]

     [     ]%      [     ]      [     ]      [     ]    $ [             ]    $
[             ]    $ [             ] 

[Objective]

     [     ]%      [     ]      [     ]      [     ]    $ [             ]    $
[             ]    $ [             ] 

 

Takeaway Objectives

   Max % of
Earned
Incentives
Deductible              

[Objective]

     - [     ]%      [     ]      [     ] 

[Objective]

     - [     ]%      [     ]      [     ] 

[Objective]

     - [     ]%      [     ]      [     ] 

Interdependency of Objectives

In order to earn an Award attributable to achievement of a particular
Performance Goal, the Grantee need only satisfy the condition, criterion or
other requirement attributable to that Performance Goal. An Award of Earned
Units for achievement of a particular Performance Goal is not contingent or
otherwise directly dependent upon the achievement of any other Performance Goal.

 

A-1